Citation Nr: 0005755	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for right lower 
extremity varicose veins, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left lower 
extremity varicose veins, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. 

The veteran's claims were remanded by the Board for further 
development in April 1997.  The development has been 
completed and the veteran's claims are ready for appellate 
consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has bilateral varicose veins that are up to 4 
mm in diameter, and his lower extremities are without edema, 
stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for right lower extremity varicose veins are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1999).

2.  The criteria for a schedular rating in excess of 10 
percent for left lower extremity varicose veins are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the bilateral varicose vein 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran seeks increased ratings for his lower extremity 
varicose vein disabilities.  By rating action in May 1946, 
the veteran was granted service connection and a 
noncompensable evaluation for bilateral varicose veins 
effective from April 1946.  The veteran was granted a 10 
percent rating for bilateral varicose veins, effective from 
December 1983.  In June 1993 the RO received a reopened claim 
for an increased rating.  By rating action in January 1999, 
the RO assigned the veteran a separate 10 percent rating for 
varicose veins of the right lower extremity, and a separate 
10 percent rating for varicose veins of the left lower 
extremity.  The separate ratings were made effective from 
June 14, 1993, the date that the veteran's reopened claim for 
an increase was received.  

The veteran was afforded a VA examination in July 1993.  The 
veteran walked steadily, without limping, though slowly.  
When asked why he walked slowly, he said that he had pain on 
the plantar area of the feet and that he was blind.  
Examination revealed that the dorsalis pedis were palpable 
and equal, bilaterally.  There was no tenderness of the calf 
muscles, bilaterally.  Varicosities were noted without any 
thrombophlebitis.  They were prominent when the veteran stood 
up.  When he lay down they collapsed.  There was no ankle 
edema.  The diagnoses included lower extremity varicose 
veins, symptomatic with spasms.  Severe pes planus and 
history of peripheral neuropathy were also diagnosed.

In April 1994 the veteran was examined at the Mayo Clinic.  
The examination focused on the veteran's bilateral ankle and 
foot disability.  No mention was made of the veteran's 
varicose veins.

The veteran and his spouse appeared before a hearing officer 
at the RO in June 1994.  The veteran testified that most of 
his medical treatment had been for his feet and that he had 
been told that not much could be done about his varicose 
veins.  The veteran reported tingling and cramping in his 
lower extremities.


VA examination in May 1996 only concerned the veteran's 
bilateral lower extremity peripheral neuropathy and his 
bilateral pes planus.  The veteran's varicose vein 
disability, while noted in the lower extremities without 
thrombophlebitis, was not otherwise described. 

On VA examination in May 1998, it was observed the veteran 
had bilateral varicose veins, more on the right from the 
middle of the knee down to the ankle and foot area.  They 
were prominent when the veteran stood, collapsing when he lay 
down.  There was no localized tenderness, no 
thrombophlebitis, and Homans' sign was negative.  There was 
no swelling of the muscles, but they were tender to palpation 
on the mid thighs.  There was less tenderness on the left 
than on the right.  When the veteran stood and when he sat, 
the foot and lower leg showed pinkish red, with discoloration 
darkest in the foot area.  When he lay down the color changed 
to brownish, leg ankle edema.  The varicose vein collapsed.  
The vein seemed to be non-tortuous going straight line on the 
lower area.  On the feet there were spots of bluish 
coloration of the vein which disappeared when the veteran lay 
down.  Raising the leg 90 degrees showed pain on the calf 
muscle and the thigh area with the arterial pulses 
bilaterally feeling weaker.  There was loss of feeling in the 
leg itself on level with the bed.  The diagnoses included 
bilateral varicose veins of moderate degree.  The varicose 
veins were noted as symptomatic on weight bearing, ambulation 
and sitting.  The examiner noted that he had examined the 
veteran in 1993 and that the varicose veins had moderate 
progression compared to the previous examination of the 
veteran.  

A June 1999 handwritten report by a VA physician does not 
appear to give a description of the veteran's varicose veins 
disability.

On VA examination in September 1999 the veteran complained of 
pain in his lower legs bilaterally, mostly when walking a 
couple of blocks.  The veteran also reported fatigue or 
tiredness of his legs.  He had never had any treatment 
recommended for varicose veins.  The veteran had had no 
complications such as deep vein thrombosis or 
thrombophlebitis.  The veteran reported that he had recently 
experienced pain in his legs at night.  The examiner noted 
that the veteran had been treated for peripheral neuropathy 
as well as intermittent claudication.  On examination, the 
veteran was noted to have striking pes planus, bilaterally.  
The veteran had varicose veins some of which were moderate in 
degree (3-4mm), especially in the area of both the right calf 
and the left calf.  However, the extent and degree of 
varicosity was not unusual for an elderly male of his age.  
What was striking was that the skin of the veteran's legs was 
pale but warm.  There was no hair growth on the veteran's 
legs.  There was no evidence of compromise of deep 
circulation or the presence of phlebitis.  Both the 
Trendelenburg's and Perthes' tests were negative.  He had 
significant loss of position, vibratory and touch sensation 
to both lower extremities below his knees.  However, the 
dorsal pedis pulses were present as well as the popliteals 
and femorals.  There was no stasis pigmentation, eczema, 
discoloration or edema.  The diagnoses were peripheral 
neuropathy of unknown etiology, intermittent claudication, 
bilateral moderate varicose veins, and bilateral pes planus.  
The examiner stated that he thought that the peripheral 
neuropathy was the major cause of the veteran's complaints, 
rather than varicose veins.

VA and private outpatient records contained in the claims 
file do not indicate treatment for the veteran's varicose 
veins.

Initially, the Board notes that the pertinent regulations 
governing evaluations for varicose veins were recently 
amended, effective January 12, 1998.  The United States Court 
of Appeals for Veterans Claims (Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to certifying the case to the Board, the RO 
readjudicated the veteran's claim with consideration of the 
amended rating criteria for varicose veins.  Based on the 
above cited evidence, including the most recent VA 
examination, the RO concluded that a separate 10 percent 
evaluation for each leg was warranted under the amended 
criteria.

Prior to January 12, 1998, the criteria for 10, 20, and 30 
percent ratings for varicose veins were as follows:

Moderate; varicosities of superficial veins below the knees, 
with symptoms of pain or cramping on exertion: 
	Bilateral or unilateral [10 percent]

Moderately severe; involving superficial veins above and 
below the knees, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm in diameter, with symptoms of 
pain or cramping on exertion; no involvement of the deep 
circulation: 
	Bilateral [30 percent] 
	Unilateral [20 percent]

38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  

The old regulations also provided that severe varicosities 
below the knee, with ulceration, scarring or discoloration 
and painful symptoms will be rated as moderately severe.  
Note following 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  

As amended, the regulation reads:

Intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery. [10 
percent]

Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema. [20 percent]

Persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration. [40 percent]

38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).  

In addition, the Note following the Diagnostic Code states 
that "[t]hese evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable."

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's service-
connected varicose veins is not sufficient to support a 
finding of functional impairment which is greater than 10 
percent under the old criteria or is greater than separate 10 
percent ratings under the new criteria.

The evidence of record shows no more than moderate symptoms 
under the old criteria.  While the veteran complained of pain 
with exertion of his legs, the September 1999 VA examiner 
attributed the veteran's lower extremity pain to peripheral 
neuropathy, which was unrelated to the veteran's varicose 
veins.  Other examiners have noted that the veteran has much 
lower extremity pain due to his severe pes planus.   The old 
rating schedule provided for a 30 percent rating for 
bilateral moderately severe varicose veins involving 
superficial veins above and below the knees with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm in 
diameter, with symptoms of pain or cramping on exertion.  In 
this case the varicosities have only been shown to be from 3-
4 mm in diameter.  The Board finds that the preponderance of 
the evidence of record demonstrates that the criteria for the 
next higher schedular evaluation of 30 percent under the old 
regulations have not been met. 

Likewise, the evidence in the claims folder shows that an 
increase in the current evaluation under the new diagnostic 
criteria is not appropriate.  Specifically, with respect to 
the criteria for a 20 percent rating for either leg, the 
medical evidence of record does not show persistent edema in 
either leg.  The medical evidence of record also has not 
shown stasis pigmentation or eczema.  Consequently, the 
medical evidence in the file does not reflect a degree of 
impairment due to varicose veins which more nearly 
approximates the criteria for a higher percent evaluation 
under new Diagnostic Code 7120. 


ORDER

Entitlement to an increased rating for right lower extremity 
varicose veins is denied. 

Entitlement to an increased rating for left lower extremity 
varicose veins is denied. 


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

